 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   CORY DWAYNE MICENHEIMER,                      1:19-cv-00115-DAD-GSA-PC
12                         Plaintiff,              FINDINGS AND RECOMMENDATIONS
                                                   TO DISMISS CASE FOR FAILURE TO
13              v.                                 STATE A CLAIM
                                                   (ECF No. 1.)
14   KERN VALLEY STATE PRISON,
                                                   OBJECTIONS, IF ANY, DUE IN
15                         Defendant.              FOURTEEN (14) DAYS
16

17          On February 11, 2019, the court issued an order dismissing Plaintiff’s Complaint for
18   failure to state a claim with leave to file an amended complaint within thirty days. (ECF No.
19   7.) Plaintiff was granted two thirty-day extensions of time to file the amended complaint.
20   (ECF Nos. 9, 11.) The latest thirty-day deadline has now expired and Plaintiff has not filed an
21   amended complaint, or otherwise responded to the court’s order. As a result, there is no
22   pleading on file which sets forth any claims upon which relief may be granted.
23          Accordingly, IT IS HEREBY RECOMMENDED that pursuant to 28 U.S.C. § 1915A
24   and 28 U.S.C. § 1915(e), this action be DISMISSED, with prejudice, based on Plaintiff’s
25   failure to state a claim upon which relief may be granted under § 1983.
26          These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
28   (14) days after the date of service of these findings and recommendations, Plaintiff may file

                                                    1
 1   written objections with the court.   Such a document should be captioned “Objections to
 2   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 3   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 4   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 5   (9th Cir. 1991)).
 6
     IT IS SO ORDERED.
 7

 8      Dated:     June 18, 2019                          /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
